Title: To Thomas Jefferson from Edmund Randolph, 13 November 1778
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Wmsburg Novr. 13. 1778.

Mr. Carrington, who is a defendant in the suit, brought by your Relation Jefferson vs. Reade’s administrators, obtained an order at the last court, that he, as being nonresident, should give security for costs at the next Term. Will you be so good, as to inform him of this, if he is within the circle of your correspondence? Be pleased to add, that dismission is the penalty on non compliance with the order. Sincerely yours,

Edm: Randolph

